November 9, 1965


Hon. R. Wplght Armstrong                   Oplnlon No. C340
Chairman, Board of Directors
Texas ~Technologlcal Colleges.             Re:   Whether, under the facts
5803 El Camp0 'Terrace                           aubmltted, a student is
Fort Worth, Texas 76107                          properly classified   as
                                                  'resident" ur "non+=esl-
                                                 dent" for tuition   purposes
                                                 under Article   265&b, over-
Dear Mr. Armstrong:                              non% Civil Statutes.
          You 'have requested the opinion of this office          on the
above ~questlon.   In this connection, you have furnished         ua
with the following   facts:
           "Ilse student in question Is a school teacher,
            having tau t school In the State of ~Texas
            for 'SIX (6T years.    Last ~year, she went to
            Qermany to teach in a service      school and for
            the purpose of touring Germany, all as part
            of her further educationas      a teacher.      She
           'was out of the State of Texas on this tem-
            porary tour ten (10) months.       She returned
            to Lame,sa, Texas, on July 2, 1965. She
           registered     at Texas Technological    College
            on September 14, 1965, and was ruled to be
           a non-resident     for the purpose of paying
            tuition   rates as provided in Article      !2654c,
           Vernon's Civil Statutes.
            The student has lived In Texas during her
            entire life and for the past 28 years has
            been a resident    of Dawson County, Texas.
            She is a qualified    voter of Dawson County,
            Texas, and voted in thatcounty      last year
            as an absentee voter.
            The following   pertinent    portions   ol Article   26540,
Vernon's   Civil Statutes.are    quoted:



                                  -2583-
Hon. R. Wright Armstrong,        page 2 (C- 540)


             “Section l(e) . The term ‘residence’          as
     used In this Act means ‘domicile’;           the term
      ‘resided    In’ means ‘domiciled      In’; provided,
     the Qoverning Board of each institution           re-
      quired under this Act to charge a nonresident
     registration       fee Is hereby authorized and
     directed     to follow such rules, regulations
     and interpretations         as are issued by the
     Commission on Higher Education for the effec-
     tive and uniform administration           of the non-~,,..
     resident     tuition    ‘provisions  of this Act.          ..
     Any such. rules,       regulations,.  and Interpreta-’
     tlons’as    may be issued by said Commlss.lon
     shall .also, be, furnished to the presidents          or ,:.         ”
     executive .heada of public junior colleges            In
     this state.       ,For the purposes of this Act,
     the status of a student as a ‘resident’            or
      ‘non-resident      1 student, is to be determined ,,           ,.
     as follows:
5
           .(I)     A nonresident   student $8 hereby de-
     fined to be a student of less than twenty-one                        I
     Lg!Z,) ;;arse~sa~;.       . .; or a student of twenty-
                  Y          age or over who resldes out
     of,the     state or who has not been a resident      of
     the state ,twelve (,12) months immediately .precedlx
     the .date of ~reglstratlon.     *’ (Emphasis ,supplled)
           The Texas Commission on Higher Education has issued
Its rules snd regulations     lnterpretlng.the,    non,-resident tuition
provisions  of the:‘above-quoted    statute.    These rules do not,
however, provide any real assistance        in tha’determinatlon    of the
question before ,us.. We must, therefore,       ~turn to other sources
for our solution.
           The term “domicile” may have, a variety of slgnlflcatlons,
dependent on its various applications.           “What has been said to
be the most comprehensive and correct definition          which could be
given ie that, in a strict      legal sense, the domicile      of a person
la the place where he has his true, fixed, permanent home and
principal   establishment,    and to,,whlch, whenever he is absent, he
has the intention     of returning.       28 C.J.S.~ 3 DOMICILE, 8 1.
Also, “temporary residence,       even. if long, merely for the purpose
of transacting    business or of engaging In employment, or for the
sake of health or pleasure,       with the Intention of returning to
the original    home, is not sufficient      for the acquisition   or
                           28 C.J.S. 19, S 11,. See also Peaoock vs.
%%%a~~      %:‘%‘68,        194 S.W.2d 551 (1946), wherein it is


                                    -2584-
Hon. Ft. Wright Armstrong,    page 3 (C- 540)


stated, at page 555, "A domicile which has once attached is
retained until a new domicile 1s attained.*     i. . .Before a
change of domicile  of an adult can be effected     there must
exist both the fact of personal presence Inkhe new place and
the intention  to make that new place a~home.
            We turn now to the problem of applylng,the     statutes
and legal Interpretations    to the facts of the caseat     hand.
The student here Involved is a native Texan, and under the
facts given, her domicile has been in pawson~County,,Texas,
all her life.    Her absence from this State, ~apparently from
September, 1964 to July, 1965, was pursuant to a teaching
contract with an armed forces sohool in Germany, and for the
purpose of touring Germany, all as part of her further eduoa-
tlon as a teacher.     Luring her absence from Texas she paid
her poll tax and, voted absentee In Dawson County, Texas.        Upon
the expiration   of her teaching contract and tour of Germany,
she returned to Lawson County.     It 1s the opinion of this
office  that the foregoing   facts constitute   no basis for di-
vesting the student of her established      domicile in Texas.
           On the basls    of the facts submitted by you, it
1s the opfnlon oft this    office that the student in question re-
talned her BomlciIe l,n    Texas and Is entitled  to be charged
resident  tultlon~ rates   under Art,lcle 2654~~ Vernon's Civil
Statutes.
                       SGM'MARY
           When a resident  of Texas leaves the State under
     an armed forces teaching contract,     and stays in Ger-
     many for the contract period, with the Intention       of
     returning to his domicile    In Texas, and returns to
     Texas upon the expiration    of his contract,   he has
     not relinquished   his domicile in Texas.     Such a
     oereon. under these facts.    Is a resident   of Texas
     for purposes of college   tuition under Article
     26540, V.C.S.
                                Very truly     yours,
                                WAGGONER CAHH
                                Attorney General




                                   Assistant
MLQ:ms:mkh

                                -2k85-
Hon. R. Wright Armstrong,     page 4 (C-540)


APPROVED:
OPINIONCOMMITTEE
W. V. Geppert,     Chairman
Marietta., Payne
Wade Anderson
John Reeves
Terry Goodman
APPROVEDFORTHE ATTORrJEy
                       GENERAL
BY: T. B. Wright




                                -2586-